DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted July 28, 2021, has been received and considered by the Examiner. 

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  (1) there is an extra period (.) at the end of claim 2; and (2) claim 5 appears to have two sets of claim limitations.  The second set of claim limitations appear to be drawn to a possible claim 6.  For examination purposes, the Examiner is interpreting that claim 5 ends at line 4 after the word “ambience”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the hygroscopic solution" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the solution" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The term “high” in claim 3 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 5 recites the limitation "the membrane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said hydroscopic membrane portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the hygroscopic solution" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 11-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (US 2012/0028164).
Regarding claim 1, Lee et al. teaches an ambient energy converter (lithium air battery) comprising:
a housing (this is inherent as the lithium air battery comprises a liquid electrolyte; a housing is necessary to hold/contain the liquid electrolyte);
a mass of hygroscopic solution (aqueous electrolyte comprising lithium bromide; para. [0039]) contained within the housing, and 
an ion conductive membrane conductive assembly coupled to said housing (the ion conductive membrane assembly fits within the housing; therefore, it is coupled to said housing) and in fluid communication with the hygroscopic solution (para. [0039]) and the surrounding ambient air (para. [0073]) to facilitate an electrochemical oxidation reduction process (para. [0005]) is fully capable of being an equivalent to condensing and evaporating water to and from the solution under the water vapor pressure differential between the solution and the ambient air to generate electrical power. 
 The recitation "that is equivalent to condensing and evaporating water to and from the solution under the water vapor pressure differential between the solution and In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 2, Lee et al. teaches an ambient energy converter wherein said ion conductive membrane electrode has a first electrode, a second electrode, an ion conductive member positioned between said first electrode and said second electrode, wherein the ion conductive member is a proton conductive member (para. [0010]).  
Regarding claim 3
Regarding claim 5, Lee et al. teaches an ambient energy converter wherein the housing includes a hydrophobic membrane {para. [0087] teaches a hydrophobic membrane made of bis(trifluoromethanesulfonyl)imide (LiTFSI, available from Aldrich).  LiTFSI is hydrophobic; therefore, the membrane is hydrophobic.} in fluid communication with ambience (air or oxygen) and the mass of hygroscopic solution, whereby the membrane is fully capable of allowing the permeation of oxygen between the solution and ambience (paras. [0039] and [0073]).  
Regarding claim 11, Lee et al. teaches an ambient energy converter (lithium air battery) comprising:
a housing (this is inherent as the lithium air battery comprises a liquid electrolyte; a housing is necessary to hold/contain the liquid electrolyte);
a mass of hygroscopic solution (aqueous electrolyte comprising lithium bromide; para. [0039]) contained within said housing and in fluid communication with said hydrophobic membrane portion (ion conductive membrane), and
an ion conductive membrane electrode assembly coupled to said housing (the ion conductive membrane assembly fits within the housing; therefore, it is coupled to said housing) between ambience (para. [0073]) and the hygroscopic solution (para. [0039]) to electrochemically generate electrical power with the passage of water through said ion conductive membrane electrode assembly (para. [0037]).
The recitation "to electrochemically generate electrical power with the passage of water through said ion conductive membrane electrode assembly” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 12, Lee et al. teaches an ambient energy converter wherein said ion conductive membrane electrode has a first electrode, a second electrode, an ion conductive member positioned between said first electrode and said second electrode (para. [0010]).  
Regarding claim 13, one of ordinary skill in the art expects that because the lithium air battery of Lee et al. reads on the claimed structure that the ion conductive member is a proton conductive member (one of ordinary skill in the art can appreciate that lithium-aluminum-titanium-phosphate (LATP) from which the ion conductive member may be made is Li+ conductive).  
Regarding claim 14, one of ordinary skill in the art expects because the lithium air battery of Lee et al. reads on the claimed structure that the ion conductive member is a proton conductive member having high barrier properties to molecular water diffusion.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 4 above, and further in view of Lee et al. (hereinafter “Lee 2”; US 2014/0178777).
Regarding claim 4, Lee et al. is silent regarding an ambient energy converter wherein said ion membrane electrode assembly also includes an ion conductive barrier mounted to said first electrode.  However, Lee 2 teaches an ambient energy converter/lithium air battery wherein said ion membrane electrode assembly also includes an ion conductive barrier (lithium ion-conductive protective layer 36) mounted to said electrode (paras. [0078] and [0079]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ambient energy converter/lithium air battery of Lee et al. by incorporating an ion conductive barrier onto an ion membrane electrode assembly as taught by Lee 2 when doing so provides an ambient energy converter/lithium air battery with improved conductivity and improved charge/discharge characteristics may be manufactured using the protected anode (Lee 2, para. [0168]).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 11 above, and further in view of Liu et al. (US 2020/0212436).
Regarding claim 21,  Lee et al. is silent regarding an ambient energy converter further comprising an ullage chamber for accommodating changes in volume of the hygroscopic solution.  However, Liu et al. teaches an ambient energy converter/lithium air battery further comprising an ullage chamber (the upper space of the battery housing 105 where no electrolyte is present) fully capable of accommodating changes in volume of the hygroscopic solution (para. [0019]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Allowable Subject Matter
Claims 6-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724